DETAILED ACTION
This Notice of Allowance is in response to the application filed on 06/03/2016 and the Amendment & Remark filed on 06/01/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 3, 4, 13 and 14 are cancelled.
Claims 1 and 11 are amended.
Claims 1, 2, 5-9, 11, 12, 15-19, 21 and 22 are pending.

Claim Rejections - 35 USC § 101
Previous rejection under 35 USC 101 is withdrawn in view of the Amendment filed on 06/01/2021, incorporating eligible subject matter from claims 4 and 14.

Allowable Subject Matter
Claims 1, 2, 5-9, 11, 12, 15-19, 21 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The claimed invention was previous considered to be directed to a Judicial Exception without significantly more. Upon the amendment, the claims now recite 

Based on prior art search, the prior art deemed closest to the claimed invention is Plummer et al (US 2014/0278570). Plummer discloses a computer system automatically evaluate a roof by analyzing point cloud of the roof. However, Plummer does not disclose producing an enhanced edge map by determining a top N orientations of the lines, wherein the top N orientations are those orientations that occur most frequently; adding pixels that are covered by the lines that are oriented in one of the top N orientations to the initial edge map; analyzing the storm data to determine whether the damage is consistent with actual, naturally-occurring storm event by accessing a trained model that represents statistical behavior of certain features corresponding to actual damage and using a trained classifier to classify digital image as associated with either naturally occurring damage or not naturally occurring damage. No combination of prior . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHO KWONG/Primary Examiner, Art Unit 3698